

116 HRES 285 IH: Recognizing over 85 years of successful State-based alcohol regulation since the creation of an effective system of independent beer, wine, and spirits distribution.
U.S. House of Representatives
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 285IN THE HOUSE OF REPRESENTATIVESApril 3, 2019Mr. Kilmer (for himself and Mr. Duffy) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing over 85 years of successful State-based alcohol regulation since the creation of an
			 effective system of independent beer, wine, and spirits distribution.
	
 Whereas Federal and State regulation of the licensed alcohol beverage industry has effectively balanced competition with control, while maintaining an orderly, transparent, and accountable market, and has moderated the responsible sale and consumption of alcohol, while promoting consumer choice and variety;
 Whereas regulated commerce of alcohol beverages annually contributes $136 billion in Federal and State tax revenues as well as $682 billion to the United States economy, and further supports the employment of 4.7 million people in the United States in more than 25,000 permitted breweries, distilleries, wineries, more than 20,000 wholesale distributor facilities, more than 640,000 retail outlets, and numerous agricultural, construction, manufacturing, transportation, and service industry businesses;
 Whereas prior to the passage of the 18th Amendment to the Constitution (Prohibition), which prohibited the manufacture, sale, or transportation of intoxicating liquors, the lack of sufficient regulation led to widespread abuses of alcohol distribution and consumption to the detriment of the public health, welfare, and safety;
 Whereas after its passage, a dramatic increase in illegal activity occurred, including unsafe black market alcohol production, a growth in violent organized crime, and increased noncompliance with alcohol laws;
 Whereas, in 1933, the 72d Congress submitted to the States the question of repealing the 18th Amendment and requiring the transportation or importation of alcohol beverages for delivery or use in any State to be carried out in compliance with the laws of that State;
 Whereas Congress has consistently recognized and respected the primary authority of States to regulate alcohol in order to promote orderly, safe, and stable markets, efficient tax collection, and temperance, as evidenced by and through passage of the Webb-Kenyon Act, creating an exception to the Commerce Clause and empowering States to regulate the importation and sale of alcohol beverages within their own borders (originally enacted in 1913; 27 U.S.C. 122), the Federal Alcohol Administration Act (27 U.S.C. 201 et seq.), the 21st Amendment Enforcement Act (27 U.S.C. 122a), and the Sober Truth on Preventing Underage Drinking Act (Public Law 109–422; 120 Stat. 2890);
 Whereas, for decades, the legislatures and alcohol beverage control agencies of the 50 States have exercised their primary authority under the 21st Amendment to ensure the creation and maintenance of State-based regulatory systems for alcohol distribution, promote accountability and responsibility by licensing local vendors of alcohol, prevent the vertical integration of the alcohol industry, and maintain the integrity of a three-tier system made up of producers, importers, wholesale distributors, and retailers;
 Whereas unlike other nations, the development of a transparent, efficient, and accountable United States system for the distribution and sale of alcohol beverages, temperance in consumption and sales practices, efficient tax collection, and other essential public health and safety policies have been successfully guided by the collective experience and cooperation of government agencies and licensed industry members throughout the geographically and culturally diverse Nation;
 Whereas the State-based system of alcohol regulation and a system of independent distribution have resulted in reducing barriers to market and providing unprecedented choice, variety, and selection for consumers; and
 Whereas members of the licensed alcohol beverage industry have created, funded, and supported a wide range of national, State, and community programs to address problems associated with alcohol abuse, including drunk driving and underage drinking: Now, therefore, be it
	
 That the House of Representatives— (1)acknowledges over 85 years of effective State-based alcohol regulation since the passage of the 21st Amendment to the Constitution;
 (2)commends State lawmakers, regulators, law enforcement officers, the public health community, and industry members for achieving a workable, legal, and successful system for the distribution and sale of alcoholic beverages;
 (3)recognizes that an independent distribution system helps facilitate an orderly marketplace for alcohol that provides unprecedented choice and variety, aids in the efficient collection of taxes, protects consumers and the public, and works to balance robust competition and appropriate control; and
 (4)reaffirms the continued support of Congress for policies that allow States to effectively regulate alcohol.
			